FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-12-00363-CV

                                Trial Court No. 2009-0119-P

In the Estate of Edythe A. Miller
DOCUMENTS FILED                             AMOUNT      FEE PAID BY
Motion fee                                     $15.00   Deborah Race
Motion fee                                     $10.00   Allen Lottman-Kimmel, PC
Motion fee                                     $10.00   Deborah Race
Motion Filed by Appellant $10 (generally)      $10.00   Ireland, Carroll & Kelley
Clerk's record                                $330.00   Unknown�
Supreme Court chapter 51 fee                   $50.00   Ireland, Carroll & Kelley
Filing                                        $100.00   Ireland, Carroll & Kelley
Indigent                                       $25.00   Ireland, Carroll & Kelley
TOTAL:                                        $550.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 5th day of January 2015, A.D.

                                                  CATHY LUSK, CLERK


                                                  By:_____________________________
                                                     Katrina McClenny, Chief Deputy Clerk